DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on Apr. 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “second resin” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes the claim was considered for examination purposes as reciting “the second resin layer having a denser surface.”
Claim 9 recites “liquid” in line 2.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a liquid.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak et al. (US 2008/0229704 A1) (“Augustyniak”), in view of Faotto (US  2016/0339670 A1) and Kurz (US 4232620).
With respect to claim 1, Augustyniak discloses a thermally-insulating sheet (0009, 0010, 0051, 0107) comprising a thermal insulator including a fiber sheet made of a plurality of fibers disposed so as to have spaces among the fibers, the fiber sheet having a first surface and a second surface opposite each other (0063), and a silica xerogel held in the spaces of the fiber sheet (0050, 0063), a first protective sheet bonded onto the fiber sheet to cover the thermal insulator and the first surface of the fiber sheet and a second protective sheet bonded to the first protective sheet around the thermal insulator so as to cover the second surface of the fiber sheet and allow the first protective sheet and the second protective sheet to cover the thermal insulator (0099- 0102, Figs. 2 and 3).  Augustyniak is silent with respect to a first resin layer provided on a part of the first surface of the fiber sheet, the first resin layer having a denser surface than the fiber sheet, a second resin layer provided on a part of the second surface of the fiber sheet, the second resin layer having a denser surface than the fiber sheet, the first protective sheet bonded onto the first resin layer, and a second protective sheet bonded onto the second resin layer.
Augustyniak suggests mesh materials being used as first and second resin layers (0036, 0099), but does not disclose explicitly resin layers provided on a part of the first and second surface of the fiber sheet, the resin layers having denser surfaces than the fiber sheet.  Faotto discloses a thermally-insulating material comprising a reinforcing layer comprising a synthetic mesh (abstr., 0018, 0036, 0041).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sheet of Augustyniak a reinforcing layer of a synthetic mesh as a first resin layer provided on a part of the first surface of the fiber sheet and as 
Regarding the first and second resin layers having a denser surface then the fiber sheet, Kurz discloses a thermal insulating material including mesh layers (abstr.), the size of the openings of the mesh selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the density of the first and second resin layers based on the softness or stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
Regarding claim 2, Augustyniak, Faotto and Kurz teach the sheet of claim 1.  Since Augustyniak discloses the fiber sheet formed of fiberglass (0063), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the first and the second resin layers formed of a synthetic mesh (Faotto, 0041), would have a higher melting point than the fiberglass fiber sheet.
As to claims 3 and 4, Augustyniak, Faotto, and Kurz teach the sheet of claim 1.  Faotto discloses a first resin layer and a second resin layer having a lattice shape (0041).
With respect to claim 5, Augustyniak, Faotto and Kurz teach the sheet of claim 1.  Regarding the area of the first resin layer with respect to the area of the first surface of the fiber sheet, as recited in claim 5, Kurz discloses that the size of the openings of the mesh is selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the area of the first resin layer based on the stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
Regarding claim 6, Augustyniak, Faotto and Kurz teach the sheet of claim 5.  Regarding the area of the second resin layer with respect to the area of the second surface of the fiber sheet, as recited in claim 6, Kurz discloses that the size of the openings of the mesh is selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability of the material (col. 2, lines 22-55), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the area of the second resin layer based on the stiffness of the fiber sheet and the protective sheets, and the desired strength and durability of the thermally-insulating sheet.
As to claim 7, Augustyniak, Faotto and Kurz teach the sheet of claim 1.  Augustyniak discloses a thickness of the fiber sheet of from about 25 mm to about 200 mm (0077), and a thickness of the outer layers of from about 0.10 mm to about 60 mm (0033).  As Augustyniak discloses there exist additional outer layers and/or interior layers (0045), it is the Examiner’s position that a person of ordinary skill in the art would 
With respect to claim 8, Augustyniak, Faotto and Kurz teach the sheet of claim 1.  Augustyniak discloses a thickness of the fiber sheet of from about 25 mm to about 200 mm (0077), and a thickness of the outer layers of from about 0.10 mm to about 60 mm (0033).  As Augustyniak discloses there exist additional outer layers and/or interior layers (0045), it is the Examiner’s position that a person of ordinary skill in the art would consider the thickness of the second resin layer as the thickness of Augustyniak’s outer layer.  The range of the thickness of the fiber layer and the range of the thickness of the outer sheet allows for a range of a ratio of the thicknesses that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 9, Augustyniak, Faotto and Kurz teach the sheet of claim 1.  Regarding the first resin layer and the second resin layer disabling a liquid from passing through the resin layers, Kurz discloses that the size of the openings of the mesh is selected based on the relative softness or stiffness of a layer next to it, the mesh contributing to the strength and durability to the material (col. 2, lines 22-55), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the density of the first and second layers based on the softness of the fiber sheet, and the desired durability of the thermally-.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783